DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8-9, 12, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hermann et al. (US 2015/0162816).


Hermann discloses (Fig. 1):
A method of determining an electrical current (fig. 1, ME, ¶0028) flowing in a selected one of a plurality (M1) of electric motors (M1, M2, M3...Mn, ) connected to and supplied from a power supply (N, ¶0022), wherein a current measuring device (ME) is arranged in a connection between the power supply (N) and the plurality of electric motors (M1, M2, M3...Mn, ¶0022), comprising  the steps of:  controlling non-selected electric motors (M2, for example) to be temporarily disconnected from the power supply (when motor is not running and switches are off in inverter, MM2, as shown in Fig. 2); performing a current measurement by said current measuring device while the non-selected electric motors are temporarily disconnected from the power supply (ME, ¶0033, measures power flow, voltage, and current to and from each inverter MM1, MM2, MM3,...MMn), said current measurement being indicative of the electrical current flowing in the selected electric motor (M2, ¶0033-¶0034); and controlling the non-selected electric motors to be reconnected to the power supply when the current measurement has been performed (turning on motors when needed, ¶0027-¶0028).

Regarding claim 3,
Hermann discloses (Fig. 1):
further comprising the step of driving each of said electric motors (Fig. 1, M1-Mn) by switching at least one electronic switch (in each inverter, MM1-MMn, Fig. 2, each inverter MM has 6 switches, ) arranged in series with that electric motor (M1-Mn) on and off (¶0030-¶0033).

Regarding claim 4,
Hermann discloses (Fig. 1):


Regarding claim 8,
Hermann discloses (Fig. 1):
further comprising the step of switching off the selected electric motor (fig. 1, M2, for example) if the measured current indicative of the electrical current flowing in the selected electric motor exceeds a predetermined maximum value (¶0032-¶0033).

Regarding claim 9,
Hermann discloses (Fig. 1):
A system (Fig. 1) comprising: a power supply (N, ¶0022),; a plurality  of electric motors (M1, M2, M3...Mn, ) connected to and supplied from said power supply (N, ¶0022); a controller (S, ¶0026); and  at least one driver circuit (MM1-MMn) being configured to drive the electric motors (M1-Mn) under control of the controller (S, ¶0026); a current measuring device (ME) arranged in a connection between the power supply (N) and the plurality of electric motors (M1, M2, M3...Mn, ¶0022), and that the controller (S) is configured to measure an electrical current flowing in a selected one of the electric motors (M2, for example) by:  controlling non-selected electric motors to be temporarily disconnected from the power supply (when motor is not running and switches are off in inverter, MM2, as shown in Fig. 2); performing a current measurement by said current measuring device while the non-selected electric motors are temporarily disconnected from the power supply (ME, ¶0033, measures power flow, voltage, and current to and from each inverter MM1, MM2, MM3,...MMn), said current measurement being indicative of the electrical current flowing in the selected electric motor (M2, ¶0033-¶0034); and 

Regarding claim 12,
Hermann discloses (Fig. 1):
characterized in that the at least one driver circuit (Fig. 2, MM1-MMN) comprises a plurality of electronic switches (shown in Fig. 2, not labeled, 6 switches, ¶0030), wherein each of said electric motors (M1) is arranged in series with at least one of said plurality of electronic switches (each motor has its own inverter which switches it in series, ¶0030); and the at least one driver circuit (MM1-MMn) is configured to drive each electric motor (M1-Mn) by switching the at least one electronic switch (Fig. 2) in series with that electric motor on and off under control of the controller (¶0030).

Regarding claim 14,
Hermann discloses (Fig. 1):
the controller is configured to temporarily disconnect non-selected electric motors (Fig. 1, M2, for example) from the power supply (N) by switching at least one of the at least one electronic switch in series (in inverter MM2) with non-selected electric motors off (M2, ¶0009-¶0011).

Regarding claim 18,
Hermann discloses (Fig. 1):
wherein the controller is configured to switch off the selected electric motor  (fig. 1, M2, for example) if the measured current indicative of the electrical current flowing in the selected electric motor exceeds a predetermined maximum value (¶0032-¶0033).


Hermann discloses (Fig. 1):
wherein the at least one driver circuit comprising comprises six electronic switches (Fig. 2) arranged in three half bridges (¶0030), said driver circuit being configured to drive two electric motors (M1-Mn) under control of the controller (S, ¶0026-¶0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, 10, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2015/0162816) in view of Koch et al. (US 9,093,930).

Regarding claim 2,
Hermann discloses the above elements from claim 1.
They do not disclose:
wherein the current measured is a current flowing in the electric motor of a selected one of a plurality of linear actuators, wherein each linear actuator comprises: a reversible electric DC motor;  a spindle driven by said reversible DC motor; and a spindle nut mounted on the spindle and secured against rotation, said spindle nut being arranged to be moved between two end positions.

However, Koch teaches (fig. 1):


Regarding claim 2, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.

Regarding claim 5,
Hermann discloses the above elements from claim 1.
They do not disclose:
further comprising the step of driving the electric motors with a pulse width modulated voltage having a variable duty cycle.

However, Koch teaches (fig. 1):
further comprising the step of driving the electric motors with a pulse width modulated voltage having a variable duty cycle (Col. 7:10-23).


Regarding claim 6,
Hermann discloses (Fig. 1):
further comprising the step of performing said current measurement (continuously measures current, ¶0014)

They do not disclose:
in the middle of a pulse of the pulse width modulated voltage driving the selected electric motor

However, Koch teaches (fig. 1):
in the middle of a pulse of the pulse width modulated voltage driving the selected electric motor (Col. 7:10-23).

Regarding claim 6, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  

Regarding claim 7,
Hermann discloses the above elements from claim 5.
They do not disclose:
further comprising the step of adjusting the duty cycle of the pulse width modulated voltage driving the selected electric motor in dependence of the measured current indicative of the electrical current flowing in the selected electric motor.

However, Koch teaches (fig. 1):
further comprising the step of adjusting the duty cycle of the pulse width modulated voltage driving the selected electric motor in dependence of the measured current indicative of the electrical current flowing in the selected electric motor (Fig. 5, Col. 7:24-48).

Regarding claim 7, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.

Regarding claim 10,
Hermann discloses the above elements from claim 9.

wherein the system is an actuator system comprising a plurality of linear actuators, each linear actuator comprising: a reversible electric DC motor; a spindle  driven by said reversible DC motor; and a spindle nut mounted on the spindle and secured against rotation, said spindle nut being arranged to be moved between two end positions.

However, Koch teaches (fig. 1):
wherein the system is an actuator system comprising a plurality of linear actuators (Figs. 1 and 2, Col. 6:7-41), each linear actuator comprising: a reversible electric DC motor (BLDC, Fig. 3, Col. 6:7-19);  a spindle (SP) driven by said reversible DC motor (BLDC, Col. 6:7-19); and a spindle nut (not illustrated, Col. 6:7-19) mounted on the spindle (SP) and secured against rotation (Slide, Sc, Col. 6:7-19), said spindle nut being arranged to be moved between two end positions (Col. 6:7-19).

Regarding claim 10, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.

Regarding claim 13,
Hermann discloses the above elements from claim 12.
They do not disclose:
wherein characterized in that said plurality of electronic switches are field effect transistors.

However, Koch teaches (fig. 1):
wherein characterized in that said plurality of electronic switches (Fig. 4, B1, B2, B3) are field effect transistors (Col. 7:10-18).

Regarding claim 13, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.

Regarding claim 15,
Hermann discloses the above elements from claim 9.
They do not disclose:
wherein the controller is configured to drive the electric motors with a pulse width modulated voltage having a variable duty cycle.

However, Koch teaches (fig. 1):
wherein the controller is configured to drive the electric motors with a pulse width modulated voltage having a variable duty cycle (Col. 7:10-23).

Regarding claim 15, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are 

Regarding claim 16,
Hermann discloses (fig. 1):
wherein the controller is configured to perform said current measurement (continuously measures current, ¶0014)

They do not disclose:
in the middle of a pulse of the pulse width modulated voltage driving the selected electric motor

However, Koch teaches (fig. 1):
in the middle of a pulse of the pulse width modulated voltage driving the selected electric motor (Col. 7:10-23).

Regarding claim 16, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.


Hermann discloses the above elements from claim 15.
They do not disclose:
wherein the controller is configured to adjust the duty cycle of the pulse width modulated voltage driving the selected electric motor in dependence of the measured current indicative of the electrical current flowing in the selected electric motor.

However, Koch teaches (fig. 1):
wherein the controller is configured to adjust the duty cycle of the pulse width modulated voltage driving the selected electric motor in dependence of the measured current indicative of the electrical current flowing in the selected electric motor (Fig. 5, Col. 7:24-48).

Regarding claim 17, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize the linear actuator from Koch as the motors attached to the inverters from Koch in order to drive  linear actuators (Col. 1:51-65).  This would enable a multi-axis robot with linear actuators for improved motion.

Claims  22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2015/0162816) in view of Fast et al. (US 2019/0146434).

Regarding claim 22,
Hermann discloses the above elements from claim 1.

A computer program comprising program code means for performing the steps of claim 1 when said computer program is run on a computer.

However, Fast teaches (Fig. 1):
A computer program comprising program code means for performing the steps of claim 1 when said computer program is run on a computer (Fig. 1, 16, ¶0029-¶0030).

Regarding claim 22, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and utilize this controller as a computer running a program in order to control multiple motors efficiently and reduce costs (¶0029-¶0030).

Regarding claim 23,
Hermann discloses the above elements from claim 1.
They do not disclose:
A computer readable medium having stored thereon program code means for performing the method of claim 1 when said program code means is run on a computer.

However, Fast teaches (Fig. 1):
A computer readable medium having stored thereon program code means for performing the method of claim 1 when said program code means is run on a computer (Fig. 1, 16, ¶0029-¶0030).

.

Claims  11 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2015/0162816) and Koch et al. (US 9,093,930) as applied to claim 10 above, and in further view of Fast et al. (US 2019/0146434).

Regarding claim 11,
Hermann and Koch disclose the above elements from claim 10.
They do not disclose:
wherein characterized in that the actuator system further comprises: a control box comprising at least the power supply, the controller and the at least one driver circuit ; and a plurality of cables, each cable connecting one of the linear actuators to a corresponding driver circuit in the control box.

However, Fast teaches (fig. 3):
wherein characterized in that the actuator system (Fig. 3) further comprises: a control box (30) comprising at least the power supply (15, connected to 20), the controller (100) and the at least one driver circuit (80, ¶0034-¶0036) ; and a plurality of cables (35), each cable connecting one of the linear actuators (32) to a corresponding driver circuit (80, part of 30) in the control box (30¶0034-¶0036).


It would have been further obvious to one of ordinary skill in that art to take this combination and utilize this controller as a computer running a program in order to control multiple motors efficiently and reduce costs as taught by Fast (¶0029-¶0030).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2015/0162816) in view of Trifilo (US 2004/0257022).

Regarding claim 19,
Hermann discloses (Fig. 1):
further comprising a plurality of driver circuits (MM1-MMn), each driver circuit being configured to drive one of the electric motors (M1-Mn) under control of the controller (S, ¶0030-¶0031)

They do not disclose:
and each driver circuit being implemented as an H bridge driver circuit comprising four electronic switches

However, Trifilo teaches (Fig. 1):


Regarding claim 19, it would have been obvious to one of ordinary skill in that art to take the multi-axis multi motor control system from Hermann that can use multiple inverters and motors that are on the same DC bus in order to manage power and current as taught by Hermann (¶0030-¶0032)  and replace each inverter with an H-bridge in order to drive a DC servomotor instead to reduce costs as taught by Trifilo (¶0014).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 2015/0162816) in view of Tanabe et al. (US 9,846,414).

Regarding claim 21,
Hermann discloses the above elements from claim 9.
They do not disclose:
wherein said current measuring device is a current measuring shunt resistor, and that the controller is configured to perform said current measurement by measuring a voltage over said current measuring shunt resistor.

However, Tanabe teaches (Fig. 1):
wherein said current measuring device is a current measuring shunt resistor (Fig. 1, 1314, 1324), and that the controller is configured to perform said current measurement by measuring a voltage over said current measuring shunt resistor (Col. 5:48-65).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulz et al, (US 7,923,944) – dual motor controller


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846